UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
JIMMY AVILA,
                                                               :
                           Plaintiff,                              ORDER TO SHOW CAUSE
                                                               :
                  -v.-
                                                               :   18 Civ. 7851 (LGS) (GWG)

1212 GRANT REALTY, LLC, et al.,                               :

                           Defendants.                         :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        On November 18, 2019, this Court issued an Order requiring the parties or their counsel
to appear for a conference pursuant to Rule 16 of the Federal Rules of Civil Procedure on
December 5, 2019 at 10:15 a.m. See Docket # 85. On the morning of December 5, 2019, at
approximately 9:15 a.m., the Court’s Deputy Clerk received a telephone call from an individual
who stated she worked for defendant 1212 Grant Realty, LLC, and that defense counsel Todd
Rothenberg would not be appearing at the scheduled conference. The Court subsequently
received a fax from 1212 Grant Realty, LLC, which stated that 1212 Grant Realty, LLC was
“under the assumption that this notice1 was served to our attorney and he would represent us.”
The letter added that Mr. Rothenberg had been “apparently . . . unavailable to respond to [1212
Grant Realty, LLC's] calls” and that 1212 Grant Realty, LLC had “reached out to several other
law firms that [they had] dealt with in the past to fill in on this matter.”

       A law clerk telephoned Mr. Rothenberg’s office at approximately the same time the fax
was received and was told by an assistant that Mr. Rothenberg was in court and was not expected
back until 3:00 p.m. The law clerk informed the assistant that the Court expected Mr.
Rothenberg to appear at the conference at 10:15 a.m., and that Mr. Rothenberg needed to contact
the Court if he would not be appearing.

       The Courtroom was open from 10:15 a.m. until 10:30 a.m. Neither Mr. Rothenberg nor
Mr. Avila appeared as of that time. The Court was informed by the Pro Se Intake Unit at
approximately 11:00 a.m. that Mr. Avila had arrived at the courthouse. The conference could
not proceed, however, in Mr. Rothenberg’s absence.

       It thus appears that both parties have violated the Court’s November 18, 2019, order. Mr.
Rothenberg’s violation is far more serious, however, because he plainly made no attempt to
appear at the conference, even though it seems clear that he was notified of the required


        1
            The “notice” referred to is not specified.
appearance given that his client was aware of the date of the conference. In any event,
notification was made through the ECF system.

       Accordingly, it is hereby ORDERED as follows:

(1) Mr. Avila is directed to explain to the Court why he arrived late. Mr. Avila shall file a letter
on or before December 19, 2019 with this explanation.

(2) Mr. Rothenberg is directed to file an affidavit explaining his conduct and shall also file a
memorandum of law or letter showing cause why he should not be sanctioned pursuant to Fed.
R. Civ. P. 16(f)(1)(A). These filings shall be made on or before December 12, 2019. The Court
notes that Mr. Rothenberg may be relieved as counsel only upon order of the Court. See Local
Civil Rule 1.4 (“An attorney who has appeared as attorney of record for a party may be relieved
or displaced only by order of the Court and may not withdraw from a case without leave of the
Court granted by order”). If he intends to make such a motion, he shall file it on or before
December 12, 2019, as well, and in compliance with Local Civil Rule 1.4.

       SO ORDERED.

Dated: December 5, 2019
       New York, New York




Copies sent to:

Jimmy Avila
1212 Grant Avenue, Apt. 1C
Bronx, New York 10456

Jacob Finkelstein
829 Greenwood Avenue, Suite 1C
Brooklyn, New York 11218

Counsel by ECF




                                                  2
